Per Curiam,
It appears very clearly from the evidence, that the cemetery in question is held for the profit of the church corporation; hence, it does not come within the exemption of the Act of May 14, 1874. It may be true that it is not at present profitable, and may never be so, but as it seems to have been bought as an investment for the church, and, as whatever revenues are derived from it are for the use of the church, and by it may be appropriated to any purpose which to the said church may seem fitting, it is obvious that it is not embraced within the statutory provision above mentioned.
The judgments are affirmed. J. C. S.